 

Exhibit 10.19

 

ADVISORY SERVICES AGREEMENT

 

THIS ADVISORY SERVICES AGREEMENT (this “Agreement”) is entered into as of
October 24, 2016 (the “Effective Date”), by and between Jason Robinett, an
individual and resident of the state of Washington (the “Advisor”), and Alliance
MMA, Inc., a Delaware corporation (the “Company”).

 

NOW, THEREFORE, in consideration of the covenants and promises contained herein,
the Company and the Advisor agree as follows:

 

1.            Term and Termination. This Agreement shall commence on the
Effective Date and shall renew annually on the anniversary thereof (the “Term”).
Notwithstanding the foregoing, this Agreement may be terminated on an
anniversary date by either party upon ninety (90) days prior written notice to
the other party. Company shall remain obligated to pay Advisor any amounts due
pursuant to Section 3 under this Agreement prior to the effective date of
termination.

 

2.            Services. Advisor agrees that he will, when and as requested by
the Company, from time to time during the Term of this Agreement, provide
technology consulting and advisory services to the Company (the “Services”)
using the title of “Chief Technology Officer.” In particular the Advisor shall
(i) establish the Company’s technical vision and lead all aspects of the
Company’s technological development; (ii) work in a consultative fashion with
Company leadership as an advisor of technologies that may improve their
efficiency and effectiveness; (iii) conduct research and case studies on leading
edge technologies, and make determinations on the desirability of
implementation; and (iv) protect the confidentiality, integrity, and
availability of the Company’s data and servers. The parties contemplate that the
Services will be performed from the Advisor’s offices in the Seattle, Washington
metropolitan area, but that from time to time the Company will request the
Advisor to attend promotions, meetings or otherwise be present at the Company’s
events wherever located. On such occurrences, the Company will pay or otherwise
reimburse Advisor for the actual travel expenses incident to such events and
meetings. Advisor will arrange the time and manner of performance of the
consulting services based on a mutually agreeable schedule of duties and
assignments working in close collaboration with the President. The Services
shall be provided on a non-exclusive basis and with the expectation that there
will be approximately 20 hours of Services provided per week.

 

3.           Compensation and Expenses.

 

(a)          The Company shall pay, and the Advisor agrees to accept, in
consideration for the Services hereunder a monthly fee equal to six thousand six
hundred and sixty-six and 66/100 dollars ($6,666.66) per month paid monthly in
advance (the “Fees”). In addition to the Fees, the Advisor shall be awarded
options (the “Advisor Options”) to acquire 40,000 shares of the Company’s Common
Stock at an initial exercise price of $4.50 per share under the Company’s 2016
Equity Incentive Plan (the “Plan”). The Advisor Options shall vest over a three
(3) year period in accordance with the terms of the Plan.

 

 

 

 

(b)          Other than as set forth in Section 2 above, the Advisor shall be
responsible for his own expenses incurred in connection with this Agreement and
the performance of the Services hereunder.

 

(c)          All Fees will be wired by the Company to an account designated by
the Advisor from time to time.



4.           Relationship Between the Parties. Advisor is engaged by the Company
only for the purpose and to the extent set forth in this Agreement and his
relationship shall at all times be an independent contractor rather than a
co-venturer, partner, or agent of the Company. Advisor is responsible for the
payment of all federal, state and local income/earnings taxes on all sums paid
to him and on behalf of any of his employees by the Company and understands that
the Company is not obligated to provide workers’ compensation insurance coverage
nor make social security or unemployment compensation contributions on his
behalf. Further, Advisor is not entitled to participate in any plan, arrangement
or distribution of any stock, bonus, profit sharing, group medical coverage,
group life insurance coverage, long or short term disability arrangements, or
any other benefits provided to employees of the Company as a result of this
Agreement. Advisor shall have the sole responsibility for reporting and
remitting all taxes due to any authority as a result of any Fee or other related
expenses paid to Advisor under this Agreement and shall indemnify and hold the
Company harmless from any breach of his obligation under this Section 4. It is
agreed and understood that nothing in this Section 4 or elsewhere in this
Agreement shall be deemed or construed to create or continue an
employer-employee relationship between Advisor or any of his employees and the
Company.

 

5.           Confidential Information.

 

(a)          The Advisor expressly acknowledges that, in the performance of his
duties and responsibilities with the Company, it has been exposed since prior to
the Effective Date, and will be exposed, to the trade secrets, business and/or
financial secrets and confidential and proprietary information of the Company,
its affiliates and/or its clients or business partners (“Confidential
Information”). The term “Confidential Information” includes information or
material that has actual or potential commercial value to the Company, its
affiliates and/or its clients or business partners and is not generally known to
and is not readily ascertainable by proper means to persons outside the Company,
its affiliates and/or its clients or customers.

 

 2 

 

 

(b)          Except as authorized in writing by the Company, during the
performance of the Advisor’s duties and responsibilities for the Company and
until such time as any such Confidential Information becomes generally known to
and readily ascertainable by proper means to persons outside the Company, its
affiliates and/or its clients or business partners, the Advisor agrees to keep
strictly confidential and not use for its personal benefit or the benefit to any
other person or entity (other than the Company) the Confidential Information.
“Confidential Information” includes the following, whether or not expressed in a
document or medium, regardless of the form in which it is communicated, and
whether or not marked “trade secret” or “confidential” or any similar legend:
(i) lists of and/or information concerning customers, prospective customers,
suppliers, employees, Advisors, co-venturers and/or joint venture candidates of
the Company, its affiliates or its clients or customers; (ii) information
submitted by customers, prospective customers, suppliers, employees, Advisors
and/or co-venturers of the Company, its affiliates and/or its clients or
customers; (iii) non-public information proprietary to the Company, its
affiliates and/or its clients or customers, including, without limitation, cost
information, profits, sales information, prices, accounting, unpublished
financial information, business plans or proposals, expansion plans (for current
and proposed facilities), markets and marketing methods, advertising and
marketing strategies, administrative procedures and manuals, the terms and
conditions of the Company’s contracts and trademarks and patents under
consideration, distribution channels, franchises, investors, sponsors and
advertisers; (iv) proprietary technical information concerning products and
services of the Company, its affiliates and/or its clients, business partners or
customers, including, without limitation, product data and specifications,
diagrams, flow charts, know how, processes, designs, formulae, inventions and
product development; (v) lists of and/or information concerning applicants,
candidates or other prospects for employment, independent contractor or Advisor
positions at or with any actual or prospective customer or client of Company
and/or its affiliates, any and all confidential processes, inventions or methods
of conducting business of the Company, its affiliates and/or its clients,
business partners or customers; (vi) acquisition or merger targets; (vii)
business plans or strategies, data, records, financial information or other
trade secrets concerning the actual or contemplated business, strategic
alliances, policies or operations of the Company or its affiliates; or (viii)
any and all versions of proprietary computer software (including source and
object code), hardware, firmware, code, discs, tapes, data listings and
documentation of the Company; or (ix any other confidential information
disclosed to the Advisor by, or which the Advisor obligated under a duty of
confidence from, the Company, its affiliates, and/or its clients, business
partners or customers.

 

(c)          The Advisor affirms that it does not possess and will not rely upon
the protected trade secrets or confidential or proprietary information of any
third party in providing Services to the Company.

 

(d)          Upon termination of this Agreement, the Advisor shall deliver
forthwith to the Company any and all originals and copies of Confidential
Information.

 

7.          Governing Law. All issues and disputes concerning, relating to or
arising out of this Agreement, including, without limitation, the construction
and interpretation of this Agreement, shall be governed by and construed in
accordance with the internal laws of the State of New York, without giving
effect to that State’s principles of conflicts of law.

 

 3 

 

 

8.           Severability. The Advisor and the Company agree that any provision
of this Agreement deemed unenforceable or invalid may be reformed to permit
enforcement of the objectionable provision to the fullest permissible extent.
Any provision of this Agreement deemed unenforceable after modification shall be
deemed stricken from this Agreement, with the remainder of the Agreement being
given its full force and effect.

 

9.           Amendment and Waiver. Except as otherwise provided herein, no
modification, amendment or waiver of any provision of this Agreement will be
effective unless such modification, amendment or waiver is approved in writing
by both parties hereto. The failure of any party to enforce any of the
provisions of this Agreement will in no way be construed as a waiver of such
provisions and will not affect the right of such party thereafter to enforce
each and every provision of this Agreement.

 

10.         Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument. Facsimile signatures shall bind the parties hereto
to the same extent as original signatures.

 

******

 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

ALLIANCE MMA, INC.           By: /s/ Paul K. Danner, III   Name: Paul K. Danner,
III   Title: Chairman and CEO  

 

/s/ Jason Robinett   Jason Robinett  

 

 4 

 